 

EXHIBIT 10.17

 

GLOBALOPTIONS GROUP, INC.
415 Madison Avenue, 17th Floor
New York, NY 10017

 

March 31, 2013

 

Jeff Nyweide, CFO and E.V.P. Corp. Dev.
GlobalOptions Group, Inc.
415 Madison Avenue
17th Floor
New York, NY 10017

 

Re:Your Employment Agreement dated July 30, 2007, as amended on each of August
13, 2009, May 13, 2010, December 10, 2010, and March 26, 2012 (collectively the
“Agreement”; capitalized terms used herein without definitions have the meanings
specified in the Agreement)

 

Dear Jeff:

 

The Board of Directors desires that you continue to serve as Chief Financial
Officer, Executive Vice President of Corporate Development, and Secretary from
the date hereof until June 30, 2013 with automatic month to month extensions
until either party provides a thirty (30) day written notice of Termination. It
is acknowledged by the parties hereto, that your employment termination date of
December 31, 2012 as contemplated by the March 26, 2012 amendment was extended
under the same terms and conditions of the March 26, 2012 amendment until the
date hereof. This letter (the “Amendment”) is to modify and clarify the
Agreement, effective as of March 31, 2013.

 

1. The parties hereby acknowledge that the current term of your employment was
extended by the operative provisions contained in Section 1 of the Agreement,
subject to earlier termination or amendment as contemplated therein.
Accordingly, Section 1 is amended and by replacing the first sentence as
follows:

 

“The Company agrees to continue your employment as Chief Financial Officer,
Treasurer, Secretary, and Executive Vice President Corporate Development for the
Company until June 30, 2013 with automatic month to month extensions thereafter
until written notice of termination is provided by either party with or without
cause and such written notice shall provide a minimum of thirty (30) day notice
period for such termination (“Termination Notice”).”

 

2. Section 2 is hereby amended and restated as follows:

 

“Salary: (a) From April 1, 2013, and until the later of June 30, 2013 or thirty
(30) days after the Termination Notice, the Base Salary per month shall be
$15,000, payable on the first of each month, and all other payments and Benefits
provided for in the Agreement, provided, however, Benefits under this Section
2(a) and Section 2(b) below, shall not include the monthly housing allowance.

 



 

 

 

(b) In addition to the Base Salary and Benefits, as an inducement for the
Employee to remain in the employ of the Company, the Employee notwithstanding
anything contained in this Agreement, upon a termination of employment without
Cause or for Good Reason or as a result of death or Disability prior to the end
of the term or any extension thereto, the Employee shall receive the Base Salary
and continued Benefits through the end of the term. In addition, if the Company
enters into an agreement to acquire or merge with or into an operating company
(a “Sale”), upon the closing date of such acquisition or merger (the “Closing
Date”) the Employee shall receive a fee equal to $250,000 (“Success Fee”) to be
paid in the form of restricted stock, and the restricted stock shall be the
number of shares equal to $250,000 based upon the deal price at closing which
will be fully vested and freely tradeable shares of the Company’s common stock
(“Success Fee”) under the Company’s equity plan on the Closing Date. Provided,
that the stock shall contain a cashless provision wherein the Employee may elect
that the Company withhold that number of shares necessary to satisfy the
Employee’s tax obligations arising from the grant and the Company will pay the
applicable taxes. Notwithstanding the foregoing, in the event that Employee’s
employment is terminated without Cause or Good Reason or as a result of his
death or Disability and a Sale is consummated within nine months of the date of
termination, the Employee shall be entitled to the Success Fee, as described
above.

 

(c) The equity grant referred to in the second sentence of Section 2(b) in the
Amendment dated March 26, 2012 remains outstanding in accordance with its terms.

 

4. In the event that it is ultimately determined that the payment of the amounts
held in the rabbi trust or hereunder were made in violation of Section 409A of
the Code, the Company shall pay or fully indemnify the Employee for all costs
associated with such determination, including without limitation, any additional
tax, interest or legal fees.

 

5. The obligations under Section 12 shall end on the last day of the term,

  

Except as hereby amended, the Agreement and all of its terms and conditions
shall remain in full force and effect and are hereby confirmed and ratified. All
references to the Agreement shall be deemed references to the Agreement as
amended and clarified hereby. This Amendment shall be governed and construed
under the laws of the State of New York.

 



 

 

 

Please sign below to acknowledge your agreement to and acceptance of this
Amendment to the Agreement.

 

  Sincerely,          

/s/ Harvey Schiller

  Harvey Schiller   Chairman & CEO

 

Agreed to:

         

/s/ Jeff Nyweide

  Jeff Nyweide       Date: March 31, 2013  

 

 

 

 